Citation Nr: 0412403	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  01-09 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.  

3.  Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to 38 U.S.C.A. Chapter 35.  







REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
August 1945.  He died on September [redacted], 2000.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the RO.  

In June 2003, the Board remanded this case for further 
development.  The requested action has been accomplished.  



FINDINGS OF FACT

1.  The veteran died in September 2000 at the age of 82.  
According to the death certificate, the cause of the 
veteran's death was that of congestive heart failure due to 
hypertensive cardiovascular disease.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were dementia and arteriosclerotic heart 
disease.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's demise.  

4.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was ratable as totally disabling 
for a period of 10 years immediately preceding his death.  



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107, 7104 (West 
2002); 38 C.F.R. § 3.102, 3.312 (2003).  

2.  The claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 
must be denied by operation of law.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2003).  

3.  The claim of basic eligibility for DEA under 38 U.S.C. 
Chapter 35 must be denied by operation of law.  38 U.S.C.A. 
§§ 3501, 3510 (West 2002); 38 C.F.R. § 3.807 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
held that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless for the reasons 
specified below.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  38 
U.S.C.A. § 5103A (2002).  VCAA also includes certain 
provisions regarding the type of notice to which the veteran 
is entitled.  38 U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is a complete evidentiary record upon which to decide 
the appellant's claim.  The Board is unaware of, and the 
appellant has not identified, any additional evidence which 
is necessary to make an informed decision on the issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The appellant and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument.  

Further, by April Statement of the Case, a July 2003 letter, 
and an August 2003 Supplemental Statement of the Case, she 
and her representative have been notified of the evidence 
needed to establish the benefits sought, and via the July 
2003 letter and August 2003 Supplemental Statement of the 
Case, she has been advised regarding her and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the appellant has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  



Factual Background 

The veteran's service medical records make no reference to 
hypertension, cardiovascular disease or dementia.  

By December 1945 rating decision, the RO denied service 
connection for myopia and concussion causing injury to the 
back and shoulders.  

In September 1991, the veteran was hospitalized involuntarily 
when he exhibited dangerous behavior.  He was 73 years old at 
that time.  

The admission report reflects that he had worked as a crane 
operator with Homestead Steel for 30 years.  The report also 
indicates that the veteran had been treated for hypertension 
for the previous 10 or 15 years.  A history of arthritis was 
noted.  That month, organic delusional disorder was 
diagnosed.  

On April 1992 VA general medical examination, the examiner 
diagnosed a history of exposure to mustard gas, a history of 
depression and hypertension.  

By April 1992 rating decision, the RO denied service 
connection for a nervous condition, osteoarthritis and 
exposure to mustard gas.  

By February 1993 rating decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  

In June 1995, the Board remanded the issues of service 
connection for osteoarthritis and a nervous disorder for 
further evidentiary development.  

On October 1995 VA examination of the joints, the examiner 
found some degenerative changes in the lumbosacral spine, 
knees, ankles and shoulders.  The examiner opined that an 
injury sustained during an explosion during the war could 
have contributed to the veteran's arthritic problems.  

However, the examiner stated that, due to the fact that the 
veteran was 78, his arthritic problems could be age related.  
The fact that the veteran's arthritic changes were 
symmetrical and bilateral led the examiner to conclude that 
the veteran's arthritic disabilities were more significantly 
age related than related to any injury sustained in service.  

On October 1995 VA psychiatric examination, the veteran and 
the appellant described symptoms consistent with PTSD that 
began following service.  The veteran stated that he was 
essentially a loner as well as anxious, restless and angry.  
He had an exaggerated startle response.  The veteran 
complained of hearing voices on occasion.  The appellant 
stated that the veteran was increasingly disoriented.  

The VA examiner diagnosed dementia, depression, a history of 
chronic PTSD, psychotic disorder not otherwise specified and 
a possible history of delirium.  

The examiner stated that the veteran appeared to have some 
symptoms of PTSD that were never diagnosed or treated.  In 
1991, however, the veteran had been hospitalized and 
diagnosed with dementia and delusional disorder.  

Due to the ongoing dementia, it was difficult to "tease 
out" the various psychiatric diagnoses, according to the 
examiner.  However, the veteran did continue to suffer from 
anxiety, depression and psychotic symptoms that had limited 
his functionality.  

By February 1996 rating decision, the RO denied service 
connection for a nervous condition to include PTSD, 
osteoarthritis and exposure to mustard gas.  

By September 1996 decision, the Board denied service 
connection for osteoarthritis and a nervous disorder to 
include PTSD.  The veteran appealed this decision to the 
Court, and in April 1999, the Court vacated the Board's 
September 1996 decision and remanded the case to the Board 
for further action.  

In June 2000, the Board remanded the case to the RO for 
further evidentiary development.  

On August 2000 VA PTSD examination report, the examiner noted 
that the veteran served with the 389th Combat Engineers and 
fought in a number of campaigns in France and Germany.  On 
one occasion, he was knocked unconscious by a shell blast.  

According to the examiner, decades later, the veteran 
reported witnessing people being killed in action and 
explosions in bunkers.  The examiner noted that the veteran 
had no psychiatric history until 1991 when he was 
hospitalized involuntarily due to paranoid ideation.  He was 
diagnosed with Alzheimer's dementia at that time.  

The appellant was present on examination and stated that the 
veteran had been anxious and irritable throughout his working 
life.  She stated that his sleep was chronically disturbed 
and that he had an exaggerated startle response.  The veteran 
was a pessimist and a loner according to her.  

The examiner noted that the veteran was only semi-alert and 
completely disoriented on examination.  He could not offer 
specifics regarding the war or provide any other relevant 
information.  The examiner diagnosed severe dementia due to 
Alzheimer's disease with delusions, PTSD, degenerative joint 
disease, hypertension, gastroasophageal reflux disease, and a 
cerebral concussion in 1944.  

The examiner noted that the major stressors in the veteran's 
life were medical problems and a history of exposure to 
combat.  The examiner opined that, based on a review of the 
record and information from the appellant, it was at least as 
likely as not that the veteran met the diagnostic criteria 
for PTSD.  

The examiner asserted, however, that it was impossible to 
determine the severity of the veteran's PTSD due to his 
severe dementia, but it was at least as likely as not that 
the veteran's PTSD symptoms were mild to moderate in 
severity.  

The examiner explained that this assessment was based upon 
the fact that despite symptomatology consistent with PTSD, 
the veteran was able to maintain employment notwithstanding 
his symptoms and maintain a long-term relationship and 
marriage and did not require psychiatric intervention until 
he developed dementia due to Alzheimer's.  

The veteran died on September [redacted], 2000 at the age of 82.  The 
cause of death was listed as congestive heart failure due to 
hypertensive cardiovascular disease.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were dementia and arteriosclerotic heart 
disease.  

By January 2001 rating decision, the RO denied entitlement to 
service connection for osteoarthritis and a psychiatric 
disorder for accrued benefits purposes.  

In a second January 2001 rating decision, the RO denied 
service connection for the cause of the veteran's death and 
eligibility for DEA under Chapter 35.  

In July 2001, the veteran was awarded a posthumous Purple 
Heart.  

In December 2001, the appellant testified at a personal 
hearing at the RO.  She stated that the veteran was 
chronically angry because he was wounded in a shell blast 
during World War II but did not receive recognition or 
acknowledgement by "the service."  He felt that he should 
have received a Purple Heart.  She outlined employment 
problems due to the veteran's inability to get along with 
others.  

According to the appellant, the veteran resented the fact 
that others did not understand what he had endured during 
service in Europe.  She opined that the veteran had 
hypertension because he was always "hyper" and had 
difficulty relaxing.  The appellant asserted that the veteran 
died of stress.  Upon questioning, the appellant stated that 
the veteran spent 25 years employed with U.S. Steel and 
received a pension from that employer.  He was always "in 
trouble," however.  The appellant stated that she and the 
veteran had been married for 43 years.  


Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 4.3 (2003).  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the veteran prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  


Service Connection for the Cause of the Veteran's Death 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2003).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 
(2003).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312 (2003).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b) and 
(c) (2003).  

Based on the foregoing criteria, service connection for the 
cause of the veteran's death must be denied in this case.  
Id.  The competent evidence does not show that congestive 
heart failure, the immediate cause of death, hypertensive 
cardiovascular disease, dementia or arteriosclerotic heart 
disease had its origin in service or were related to service 
in any way.  Indeed, dementia was first diagnosed in 1991, 
and hypertension appears to have had its onset in the 1970's 
or 80's.  

The appellant contends that the veteran died of stress 
resulting from his wartime experiences.  However, she is not 
competent to provide medical opinions upon which the Board 
might rely.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Under 38 U.S.C.A. § 5103A(d), VA is required to provide a 
medical examination or obtain a medical opinion if (1) there 
is competent evidence of a current disability, and (2) 
evidence that the disability or symptoms may be associated 
with service, but (3) the case does not contain sufficient 
medical evidence for VA to make a decision on the claim.  

However, under 38 U.S.C.A. § 5103A(a)(2), VA is not required 
to provide assistance to the claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In this instance, VA need not seek a medical opinion because 
there is no competent evidence that the veteran had any 
disability incurred in service that caused or contributed to 
cause the veteran's death, and it is not reasonably possible 
that a medical opinion would aid in substantiating the 
appellant's claim.  38 U.S.C.A. §§ 5103A(a)(2), (d) (West 
2002).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  



38 U.S.C.A. § 1318

In pertinent part, section 1318 of title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  The 
statute was implemented at 38 C.F.R. § 3.22.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  

The Court concluded that the language of 38 C.F.R. § 3.22(a) 
would permit a DIC award where it is determined that the 
veteran "hypothetically" would have been entitled to a total 
disability rating for the required period if he or she had 
applied for compensation during his or her lifetime.  

Effective on January 21, 2000, VA amended 38 C.F.R. § 3.22 
(the implementing regulation of 38 U.S.C.A. § 1318) to 
restrict the award of DIC benefits to cases where the 
veteran, during his lifetime, had established a right to 
receive total service-connected disability compensation for 
the period of time required by Section 1318, or would have 
established such right but for CUE in the adjudication of a 
claim or claims.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  

The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(1311 and 1318) in conflicting ways.  

The Federal Circuit remanded the case and directed VA to stay 
all proceedings involving claims for DIC benefits under 38 
U.S.C. § 1318 where the outcome is dependent on 38 C.F.R. § 
3.22 pending the conclusion of expedited rulemaking.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (April 5, 
2002), effective May 6, 2002.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the two 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, would be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  

The Federal Circuit held that VA could properly construe the 
"entitled to receive" language of sections 1311(a)(2) and 
1318 in the same way, and could properly construe the 
language of the two statutory sections to bar the filing of 
new claims, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  

The result of the above is that "hypothetical entitlement" is 
no longer a viable basis for establishing benefits under 
either 38 U.S.C. §§ 1311(a)(2) or 1318.  So the only possible 
remaining ways of prevailing on this claim are: (1) by 
meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.  

The Board begins by noting that the veteran was not in 
receipt of a 100 percent rating prior to his death, such that 
the criteria for benefits under 38 U.S.C.A. § 1318 have not 
been met.  Even with consideration as to whether a 100 
percent evaluation was warranted on a hypothetical basis for 
the statutory period, moreover, the appellant's claim must 
fail.  

With regard to the above, the Board notes that the claims 
file contains a Board remand dated in June 2000 that followed 
the Court's April 1999 order vacating the Board's September 
1996 denial of service connection for osteoarthritis and a 
nervous disorder to include PTSD.  

The veteran died in September 2000, and veteran's claims 
cannot survive his death as a matter of law.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2003); Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  

Thus, no rating was in effect upon the veteran's death, and 
discussions regarding entitlement to an earlier effective 
date need not be discussed.  See 38 C.F.R. § 3.400 (2003).  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2003).  The appellant has not specifically 
contended that CUE exists in the earlier RO decisions denying 
service connection for the veteran's claimed service-related 
disabilities.  

CUE requires some degree of specificity as to what the 
alleged error is, and, unless it is the kind of error that, 
if true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the results would 
have been manifestly different but for the alleged error.  
Fugo v. Brown, 6 Vet. App. 40 (1993); Damrel v. Brown, 6 Vet. 
App. 242 (1994); Akins v. Derwinski, 1 Vet. App. 228 (1991).  

In this case, the appellant merely argues that the veteran 
had experienced severe psychiatric symptoms since separation 
from service and that a 100 percent evaluation was warranted 
for at least 10 years prior to the veteran's death.  However, 
she has not asserted, nor does the record show that the law 
or facts, extant at the time of these decisions, were 
incorrectly applied.  

The Board is constrained by the governing law and 
regulations, which, in this case, provide no basis for 
relief.  Accordingly, as the veteran was not entitled to 
receive 100 percent disability rating for 10 years prior to 
his death, the appellant is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318.  


Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, which is not at issue here, and had a permanent 
total service connected disability in existence at the date 
of the veteran's death; or where the veteran died as a result 
of a service-connected disability.  38 C.F.R. § 3.807(a) 
(2003).  

Since the Board has concluded above that the veteran did not 
die as a result of a service-connected disability, the 
appellant is not eligible for Chapter 35 DEA benefits.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim for DIC benefits under 38 U.S.C.A. § 1318 is 
denied.  

The claim for Dependents' Educational Assistance pursuant to 
Chapter 35 is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



